UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4538
MICHAEL SHANNON MOORE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
              Glen M. Williams, Senior District Judge.
                            (CR-99-58)

                  Submitted: December 21, 2000

                      Decided: January 11, 2001

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Michael A. Bragg, Abingdon, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Rick A. Mountcastle, Assistant
United States Attorney, Andrew Russell, Third-Year Law Student,
Abingdon, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MOORE
                              OPINION

PER CURIAM:

  Michael Shannon Moore appeals his seventy-eight-month sentence
imposed after he pled guilty to five counts of mailing threatening
communications, in violation of 18 U.S.C.A. § 876 (West 2000). He
contends that the district court should have grouped the offenses
under U.S. Sentencing Guidelines Manual § 3D1.2(c) (1998). Finding
no reversible error, we affirm.

   When considering the district court’s application of the guidelines,
we review factual findings for clear error and legal interpretations de
novo. United States v. Colton, 231 F.3d 890, 911 (4th Cir. 2000);
United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989) (noting
that application of grouping principles in USSG § 3D1.2 moves closer
to de novo review). The plain language of the commentary to USSG
§ 2A6.1 provides that "multiple counts involving making a threaten-
ing . . . communication to the same victim are grouped together under
§ 3D1.2[,] . . . [but] [m]ultiple counts involving different victims are
not to be grouped under § 3D1.2." USSG § 2A6.1, comment. (n.2).
Because we "accept the Application Notes as authoritative unless they
are inconsistent with the Constitution, a federal statute, or a plain
reading of the Guidelines," United States v. Harris, 128 F.3d 850, 852
(4th Cir. 1997) (citing Stinson v. United States, 508 U.S. 36, 45
(1993)), and because each of the counts to which Moore pled guilty
involved a separate victim, we find that the district court properly
declined to group the offenses. See United States v. Achiekwelu, 112
F.3d 747, 755 (4th Cir. 1997) ("We must follow the clear, unambigu-
ous language of a particular guideline unless there is a manifestation
of contrary intent.").

   Accordingly, we affirm Moore’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED